Citation Nr: 1646136	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher rating for lumbar strain with degenerative disc disease (back disability), evaluated as 20 percent disabling from November 19, 2008 to April 11, 2011, as 40 percent disabling from April 12, 2011 to October 27, 2011, and as 20 percent disabling from October 28, 2011.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, evaluated as 10 percent disabling from December 18, 2012.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, evaluated as 10 percent disabling from December 18, 2012.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1987 to 2013, and had active duty for training from March 3 to August 25, 1987, and active military service from January 2003 to May 2004.

This case initially came to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted a 20 percent rating for the Veteran's service-connected back disability from November 19, 2008.  

In May 2011, the Veteran testified during a hearing regarding his increased rating claim for his back disability before another Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In September 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A November 2013 rating decision granted service connection for left and right lower extremity radiculopathy, that were assigned initial 10 percent ratings from December 18, 2012.  The Board will take jurisdiction over the evaluations of the Veteran's left and right lower extremity radiculopathy as part and parcel of the rating for his service-connected lumbar spine disability.

An August 2014 rating decision denied service connection for coronary artery disease.  

In January 2015, the Board remanded the Veteran's case to the AOJ for further development that included issuance of a statement of the case (SOC) regarding the claim for service connection for coronary artery disease in May 2015.  

A November 2015 rating decision granted service connection for GERD that was assigned an initial noncompensable disability evaluation from June 12, 2015.  This matter was not certified for appellate consideration.  While the certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction, it is a signal that the Veterans Benefits Administration (VBA) has completed its action regarding the certified issues.  Because the AOJ has not yet certified the issue and there may very well be actions to be taken by the AOJ before the matter is deemed appropriate for certification to the Board, the Board does not exercise jurisdiction over the issue of entitlement to an initial noncompensable disability evaluation for GERD at this time.  The matter is, however, REFERRED to the AOJ for appropriate action.
 
A December 2015 rating decision granted a 40 percent rating for the Veteran's service-connected back disability from April 12, 2011 to October 27, 2011, and a 20 percent rating from October 28, 2011.

In an August 2016 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his May 2011 hearing was no longer employed by the Board, and offered an opportunity for another hearing (8/3/16 Correspondence).  Later in August 2016, the Veteran responded that he did not want another hearing and requested that the Board consider his case based on the evidence of record (8/22/16 Hearing Request).

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of a low back disability, and is presumed to be seeking the maximum rating for his disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The Board observes that, in July 2015, the RO advised the Veteran of its proposed recoupment of military drill pay for fiscal year 2014 from his VA compensation benefits starting August 1, 2015 (7/1/15 Correspondence).  He submitted a notice of disagreement (NOD) with the proposed action (7/9/15 Notice of Disagreement).  In a later-dated July 2015 letter, the RO stated that it could not accept his NOD, as its proposed action was not appealable (7/17/15 Notification Letter).  He was informed that, when a final decision was made regarding the proposed action, he would be provided with his appellate rights.  In December 2015, his benefits were reduced as proposed and he was advised of his appellate rights (12/8/15 Notification Letter).  The Veteran did not perfect an appeal of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating-Back Disability

The Veteran underwent a VA examination in August 2015.  The Veteran reported constant mild low back pain that worsened with activity such as bending at the waist and radiated to both legs.  The examiner reported that the Veteran had flare-ups of lumbar spine pain that rendered him "on the floor".  Range of motion of the lumbar spine was forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  The examiner reported that pain was noted on all excursions of motion and caused functional loss. 

The August 2015 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  Thus, a new examination is necessary.  Also, as such VA examination would include findings relevant to the 
proper evaluation for the radiculopathy of the lower extremities, it would be premature to decide those claims at this time. 

TDIU

The Veteran was medically retired from the Army National Guard in 2014 (2/20/14 VVA DES Exit Interview Checklist, p. 2 (January 2014 Informal Physical Evaluation Board (PEB) Proceedings); 2/7/05 VBMS Military Personnel Record (2nd set)).

In his July 2015 formal claim for a TDIU, the Veteran said that he was unable to work due to his back injury and last worked full time in May 2014.  He had work experience as a mechanic for the Nebraska National Guard from 1992 to 2014, and worked part time as an instructor from September 2014 to May 2015.  The Veteran noted that all of his training was in the maintenance field (automotive and diesel).  Due to his back injury, he had a weight restriction of 15 pounds that limited his ability to be gainfully employed.  In February 2016, he reported that he lost his job in February 2014 and was medically retired due to his back injury (2/1/16 VA 21-4138 Statement in Support of Claim). 

The Board finds that a Social and Industrial Survey would be useful in the adjudication of the TDIU matter.

The Veteran does not currently meet the percentage requirements for a TDIU, inasmuch as there is not a single disability rated 40 percent or more; but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first ensure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records

In his July 2015 TDIU claim, the Veteran reported treatment by Drs. McK., N., S., and A., and at Great Plains Health and the McKeag Clinic.  He did not respond to the AOJ's request to provide authorization to obtain records from these medical providers, although he provided signed authorization for Dr. A.'s records in June 2015 (6/12/15 VA 21-4142 Authorization for Release of Information; 7/28/15 Map-Development Letter).  Some of the medical records were obtained.  Another effort should be made to obtain all the private treatment records identified by the Veteran.

In September 2011 and January 2015, the Board directed the AOJ to obtain the report of a May 7, 2011 examination of the Veteran performed by the State Surgeon.  See January 2015 remand at pps. 5-6.  Service treatment records received in May 2015 include a previously received April 2011 Functional Capacity Evaluation that references a scheduled May 7, 2011 physician appointment, but not the examination report, and a previously received private June 2011 Impairment Rating (7/11/11 STR Medical, pp. 5, 27; 5/19/15 STRs Medical Photocopy Annotated, pp 76, 87).  There is no indication that the May 7, 2011 examination report does not exist. 

Recent medical records regarding the Veteran's VA treatment since April 2016 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Office of the Nebraska State Surgeon General, the Nebraska Army National Guard, and/or any other appropriate government entity, and obtain all records associated with the Veteran's May 7, 2011 physician appointment (if that report was received, it should be clearly identified in the record).  

Efforts to obtain these records must continue until it they are received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.  

2. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment by Drs. McK. (since August 2012), N., S. (since August 2009), and A. (since January 2015), and at Great Plains Health (since April 2015) and the McKeag Clinic (see July 2015 TDIU claim).

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. Obtain all VA medical records regarding the Veteran's treatment since April 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of his lumbar spine, that measures both active and passive range of motion and in weight bearing and non-weight bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion, if feasible.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner should provide a full description of the effects the lumbar spine disability has on the Veteran's ordinary activities and economic adaptability. 

5. Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA and private treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

6. Determine if the Veteran meets the percentage requirements for a TDIU after readjudication.  If not, then refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

7. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




